DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 6 is cancelled.
Claims 1-5 and 7-15 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-13, filed 05/13/2021, with respect to claims 1, 5 and 9 have been fully considered and are persuasive. The rejections of claims 1, 5 and 9 have been withdrawn.

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Huang (US PUB 20200275210) discloses a passive radiator comprising: a frame; a vibrating member; a surround comprising a first arc portion and a second arc portion, the first arc portion being connected to the frame, the second arc portion being connected to the vibrating member, the first arc portion and the second arc portion being connected to form an S shape. 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following claim 1: a plurality of strengthening ribs, each of the strengthening ribs being connected to the first arc portion and the second arc portion simultaneously, a thickness width of the strengthening rib corresponding to the first arc portion in a direction different from a vibrating direction of the vibration member being larger than a thickness width of the strengthening rib corresponding to the second arc portion in the direction different from the vibrating direction of the vibration member.

Claims 5, 9 and 13 each recites similarly allowable subject matter as claim 1, and are thus allowed for the same reason as claim 1 above.

Claims 2-4, 7-8, 10-12 and 14-15 are allowed based on their respective dependency from one of Claims 1, 5 or 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654